Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                    October 07, 2015


The Court of Appeals hereby passes the following order:


A16D0034. JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.) v.
    CITY OF ATLANTA BOARD OF ZONING ADJUSTMENT, et al.

       In January 2014, the City of Atlanta (“City”) notified petitioner John Hancock
Life Insurance Company (U.S.A.) (“John Hancock”) that a sign on its property
violated two City ordinances. John Hancock challenged this determination before the
City Board of Zoning Adjustment and the superior court, each of which issued
decisions adverse to John Hancock. Before the superior court, John Hancock argued
that the application of the relevant ordinances in this case violates its federal and state
constitutional rights to free speech. John Hancock now seeks discretionary review
of the superior court’s decision, again arguing that applying the City ordinances here
violates its constitutional free speech rights.
       The Supreme Court “has exclusive jurisdiction over all cases involving
construction of the Constitution of the State of Georgia and of the United States and
all cases in which the constitutionality of a law, ordinance, or constitutional provision
has been called into question.” Atlanta Independent School System v. Lane, 266 Ga.
657, 657 (1) (469 SE2d 22) (1996) (citing Ga. Const. of 1983, Art. VI, Sec. VI, Par.
II).   Because John Hancock called into question the constitutionality of City
ordinances, and the superior court specifically rejected those arguments, it appears
that jurisdiction may lie in the Supreme Court. As the Supreme Court has the
ultimate responsibility for determining appellate jurisdiction, see Saxton v. Coastal
Dialysis & Med. Clinic, Inc., 267 Ga. 177, 178 (476 SE2d 587) (1996), this
application is hereby TRANSFERRED to the Supreme Court for disposition.

                                       Court of Appeals of the State of Georgia
                                                                            10/07/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.